DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/6/2022 is acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Detection element
Excitation source
System to add additional fluid
First excitation source
Second excitation source
Reactor for

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 requires the device “that does not include a system to add additional fluid to the flow of partitions prior to the interrogation region”.  It is unclear what structure such a system would entail and thus one cannot be fully appraised on the meets and bounds of the claim.  Furthermore it appears any device which forms the partitions and supplies them to the conduit is fully capable of providing additional fluid outside of that specifically required to make the said partitions. Thus it is unclear how any device which is capable of providing such partitions is also incapable of adding additional fluid to said partitions upstream of the interrogation region.  As such the claim is rendered unclear.

The Claim limitation “system to add additional fluid” of claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7, 9-10, 43 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033).

Regarding claim 1 Ness discloses a system comprising a detector for detecting one or more characteristics of single partitions in a plurality of partitions, wherein the partitions comprise a first fluid and are dispersed in a second fluid, and flow through an interrogation region of a conduit comprising (See Ness Abstract and Fig. 2 wherein there is a system comprising a detector for detecting characteristic of single partitions of a first fluid in a second fluid placed in an interrogation region of a conduit.) 
(i) a conduit configured to flow the partitions within the conduit in single file, comprising an interrogation region wherein the one or more characteristics of the partitions is detected, wherein the interrogation region has a cross-sectional area in a plane substantially normal to the direction of flow of the partitions that is less than 80% of the average spherical cross-sectional area of the partitions; and (See Ness Fig. 2  and [0045] wherein there is a conduit 142 comprising an interrogation region 92 configured to flow partitions in single file to detect characteristics thereof.  In regards to the cross-sectional area in a plane normal to the direction of flow being less than 80% of the average spherical cross-sectional area of partitions it is noted that such a feature is dependent upon materials worked on by the device, i.e. the partitions.  The system of Ness is fully capable of having such a cross-sectional area is provided with partitions of appropriate size.)
 (ii) a detection element for detecting electromagnetic radiation emitted by at least one component of the partitions in the interrogation region, if present. (See Ness Fig. 2 wherein there is a detection element 98 which detections electromagnetic radiation, i.e. light, emitted by at least one component of the partitions in the interrogation region.)
Furthermore assuming arguendo with respect to such a cross-sectional area it is noted that it would have been obvious to one of ordinary skill in the art to change the cross-sectional area of the interrogation region, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 2 Ness discloses an interrogation region which has a cross-sectional area designed to fit small droplets, i.e. partitions, therein but does not specifically disclose a cross-sectional area of 10-100,000 um2.  
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the cross-sectional area of the interrogation region, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 5 Ness discloses all the claim limitations as set forth above as well as the device wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the range of wavelengths emitted by at least one component of the partition is the same or substantially the same around the circumference of the interrogation region. (See Ness  Fig. 2 wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)

Regarding claim 6 Ness discloses all the claim limitations as set forth above as well as the device wherein wherein the conduit comprising the interrogation region is a tube. (See Ness [0057] wherein the conduits are tubes.)

Regarding claim 7 Ness discloses all the claim limitations as set forth above as well as the device wherein wherein the cross-section of the interrogation region in a plane that is substantially normal to the direction of flow of the partitions is circular or substantially circular.   (See Ness [0057] wherein the conduits are tubes ,i.e. they have a circular cross-section.) 
Furthermore such a modification would have required a mere change in shape of the conduits which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 9 Ness discloses all the claim limitations as set forth above as well as the device wherein further comprising an intake system, wherein the intake system can be in a first configuration in which it is fluidly connected to a sample in a sample container, wherein the sample comprises the first fluid, or in a second configuration in which it is fluidly connected to the detector, but not both at the same time.  (See Ness Fig. 2 wherein there is an intake system comprising valve 102 which can be in a first configuration fluidly connected to a sample container 88 and a second configuration fluidly connected to the detector but not both at the same time due to rotation of valve 102 which connects either to the sample or detector.)

Regarding claim 10 Ness discloses all the claim limitations as set forth above as well as the device wherein further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid.(See Ness. Fig. 2 wherein there is a partitioner at 142 which is configured to generate a plurality of partitions of the first fluid in the second fluid which is immiscible with said first fluid.)

Regarding claim 43 Ness discloses all the claim limitations as set forth above and wherein the partitioner is configured to produce partitions of an average volume but does not specifically disclose the volume being 0.05-50 nL.
Such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 45 Ness discloses all the claim limitations as set forth above as well as the device wherein further comprising a sampling device configured to hold the sample container. (See Ness Fig. 2 wherein there is a sampling device has sample containers 172 therein, i.e. it is configured to hold said containers.)

Regarding claim 46-48 Ness discloses all the claim limitations as set forth above as well as the device wherein the sample container is a microwell plate having 96 wells. (See Ness Fig. 3 wherein the sample container comprises a microwell plate 172 having 9 wells 88.)

Claim(s) 8 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) as applied to claims above, and further in view of Bharadwaj et al. (US 10,357,771) .

Regarding claims 8  and 39-40 Ness discloses all the claim limitations as set forth above as well as the device wherein the conduits are tubes but does not specifically disclose the materials which form the conduits and surfaces thereof.

Bharadwaj et al. discloses a device for forming emulsions of a first aqueous fluid and a second oil fluid wherein all conduits in the system are formed of glass and/or have inner surfaces coated with a hydrophobic material, i.e. a material with a greater affinity for the second oil fluid than the first aqueous fluid and said material is comprises a fluoropolymer. (See Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein inner channel surfaces are formed from glass and are coated with materials which are hydrophobic and Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein the inner surfaces comprise a fluoropolymer.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide all the conduits of Ness from the materials and having inner surfaces having a hydrophobic property from fluoropolymers as described by Bhardwaj et al. because such materials and hydrophobic inner surfaces enhance fluid flow within the device as would be desirable in the device modified Ness.




Claim(s) 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) as applied to claims above, and further in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116).

Regarding claim 34 modified Ness discloses all the claim limitations as set forth above as well as the device and method being utilized to perform PCR but does not specifically disclose the use of a reactor.

Ness’ 116 discloses a device and method for generating droplets wherein after first fluid partitions are created by a partitioner a mixture comprising a plurality of partitions of a first fluid in a third fluid through a conduit from the outlet of the partitioner through a reactor, wherein the reactor provides energy to initiate and/or promote one or more physical or chemical reactions in one or more of the partitions. (See Ness Abstract Figs. 1 and 12 after first fluid, sample, partitions are made in a third fluid, i.e. oil, by a partitioner, i.e. droplet generator, they flow thorugh a reactor, i.e. thermal cycler, which provides energy to the mixer to promote a reaction of the partitions and perform PCR.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a reactor and perform flow therethourgh as described by Ness ‘116 in the device/method of modified Ness because such a reactor is known in the art to be provided in such fluid flow devices and such a reactor allows one to effectively and efficiently perform PCR as would be desirable in the device of modified Ness.

Regarding claims 35-38 Ness discloses all the claim limitations as set forth above as well as the device wherein the reactor comprises thermal cycler and comprises at least four zones of different temperatures.  (See Ness ‘116 [0698] wherein there are at least four zones of different temperatures.)



Claim(s) 3,5,13, 32-33, 41-42 and 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) as applied to claims above, and further in view of Ness et al. (US 8,730,497 herein referred to as Ness ‘479).

Regarding claim 3 Ness discloses all the claim limitations as set forth above as well as the device wherein  the detector comprises (a)    a source of electromagnetic energy to provide electromagnetic energy to the interrogation region, wherein the interrogation region is configured for single file movement of partitions through the conduit, (b)    a detection element to detect electromagnetic energy emitted from a partition in the interrogation region; and (See Ness Fig. 2 wherein a detector comprises a source of electromagnetic energy, i.e. light source 96, and a detection element 98 to detect electromagnetic energy emitted from a partition in the interrogation region 92.)

Ness does not specifically disclose an optical restriction or providing a plurality of excitation sources.

Ness ‘479 disclose a device for detecting droplets of sample materials flowing in a stream of immiscible fluid within a channel and wherein there is an interrogation region of the channel and a light source and a detector wherein there is an optical restriction, i.e. aperture, positioned between the interrogation region and the detection element that blocks light. (See Ness ‘479 Fig. 2 and Col 7 Lines 20-53 wherein collection optics 90 placed between an interrogation region and a detector include various light blocking/ filtering elements, i.e. optical restrictions.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an interrogation region, light sources and an optical restriction in the device of Ness as described by Ness ‘479 because such an interrogation region, optical restrictions, and light sources prevent unwanted light from being detected thus ensuring more effective and accurate detection as would be desirable in the device of Ness.
Furthermore in regards to the amount of light which is blocked it is noted that one of ordinary skill in the art at the time of invention would have been motivated to block the greatest extent of interfering light possible in order to more accurately analyze only desired elements while allowing sufficient light from the analyzed elements to pass. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of light blocked in the device of Ness to obtain the desired balance between necessary light and prevention of interfering light (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 


Regarding claim 5 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the range of wavelengths emitted by at least one component of the partition is the same or substantially the same around the circumference of the interrogation region. (See Ness ‘479 Fig. 10C wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)

Regarding claim 13 modified Ness discloses all the claim limitations as set forth above as well as the device further comprising a first excitation source for supplying electromagnetic radiation in a first wavelength or range of wavelengths to the interrogation region and a second excitation source for supplying electromagnetic radiation in a second wavelength or range of wavelengths, different from the first, to the interrogation region, wherein the first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  ((See Ness ‘479 Figs. 7 and 14 and Col. 6 Lines 49-65 wherein the first and second excitation sources 562 produce different wavelengths and wherein said sources and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)


Regarding claims 32 and 44 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the detection element comprises a photomultiplier tube.  (See Ness ‘479 Col. 7 Lines 1-10 wherein the detection element comprises a photomultiplier tube)


Regarding claim 33 and 41 modified Ness discloses all the claim limitations as set forth above as well as the device that is configured so that when a first partition is passing through the interrogation region, not more than 10% of the electromagnetic radiation incident on the detection element due to one or more components in a partition is from one or more partitions other than the first partition.  (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another partition. As shown in the fig. the light only interacts with a single partition at a time and as such the light reaching the detector is ~100% from the first partition and ~0% from other partitions.)

Regarding claim 42 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the wall of the interrogation region transmits at least 20% of the first and second wavelength or range of wavelengths. (See Ness Fig. 2 wherein the light. (See Ness Figs.9 and 13-15 wherein the light in the first and second wavelengths is transmitted though the channel walls at a high level, i.e. greater than 20% transmittance.)


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) as applied to claims above, and further in view of Li (US 2008/0070311).

Regarding claim 7 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising an excitation source to provide electromagnetic radiation to the interrogation regions. (See Ness Fig. 2 wherein an excitation source  to provide electromagnetic radiation, i.e. light, to the interrogation region.) Ness et al. does not specifically disclose wherein the system is configured to provide lock-in amplification. 

Li et al. discloses a device for detecting fluid droplets of a sample and wherein a detector utilizes lock-in amplification to maximize signal to noise ratio. (See Li Abstract and [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize lock-in amplification in the detector of Ness as described by Li because such a lock-in amplification is known in the art of sample detection and such a detection scheme allows a maximization of signal to noise ratio as would be desirable in the device/method of Ness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-11, 33, and 41-43  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 11471886. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11471886 include all the limitations of the present claims and are generally more specific.
The differences between the claims of U.S. Patent No. 11471886 and claims 1-7, 9-11, 33, and 41-43 are related to obvious changes in size and shape of the device which would have been obvious to one of ordinary skill in the art at the time of filling because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).



Claims 34-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11471886 in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116) .

Regarding claims 34-38 Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector and said reactor has at least 4 temeprature zones. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof. (See Ness ‘116 [0698] wherein there are at least four zones of different temperatures.))

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of U.S. Patent No. 11471886 because such a reactor allows one to generate detectable partitions and perform PCR in an automated fashion as would be desirable in U.S. Patent No. 11471886


Claims 13, 32, and 44 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11471886 in view of Ness et al. (US 8,730,479). 
This is a nonstatutory double patenting rejection.

Regarding claims 13, 32, and 44  U.S. Patent No. 11471886 discloses all the limitations therein and is generally more specific but does not disclose the specific utilization of a plurality of excitation sources and PMT detectors.

Ness et al. discloses a detection system for detecting elements in partitions wherein a detection device as the device comprising both a first excitation source as well as a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)
The first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)
Also Ness discloses wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)

It would have been obvious to one of ordinary skill in the art to utilize a specific arrangement of multiple excitation sources and PMT detectors as described by Ness et al. in the device of U.S. Patent No. 11471886 because such detection sources and elements are known to allow the accurate detection of multiple partitions flowing in a conduit as would be desirable in the device of U.S. Patent No. 11471886.

Claims 8 and 39-40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11471886 in view of Bharadwaj et al. (US 10,357,771) .

This is a nonstatutory double patenting rejection.

U.S. Patent No. 11471886 discloses all the claim limitations above but does not disclose the materials of the conduits. 

Bharadwaj et al. discloses a device for forming emulsions of a first aqueous fluid and a second oil fluid wherein all conduits in the system are formed of glass and/or have inner surfaces coated with a hydrophobic material, i.e. a material with a greater affinity for the second oil fluid than the first aqueous fluid and said material is comprises a fluoropolymer. (See Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein inner channel surfaces are formed from glass and are coated with materials which are hydrophobic and Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein the inner surfaces comprise a fluoropolymer.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide all the conduits of U.S. Patent No. 11471886 from the materials and having inner surfaces having a hydrophobic property from fluoropolymers as described by Bhardwaj et al. because such materials and hydrophobic inner surfaces enhance fluid flow within the device as would be desirable in the device U.S. Patent No. 11471886.


Claims 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11471886 in view of Ness et al. (US 2012/0190033).

Regarding claim 46-48 U.S. Patent No. 11471886discloses all the claim limitations as set forth above but does not disclose a sampling device or container type

Ness discloses a device for forming and detecting partitions wherein a sampling device is provided as well as the device wherein the sample container is a microwell plate having 96 wells. (See Ness Fig. 3 wherein the sample container comprises a microwell plate 172 having 9 wells 88.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a sampling device and sample container as described by Ness in the device of U.S. Patent No. 11471886 because doing so allows the automated detection of a plurality of samples as would have been desirable in the device of U.S. Patent No. 11471886.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799